Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants



                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                                Plaintiffs,
                                                 Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his                          JOINT MOTION TO VACATE
individual and official capacities;                    PRETRIAL DEADLINES
TUCKERMAN BABCOCK; and the
STATE OF ALASKA,

                             Defendants.

       In their July 9, 2020 Joint Motion for Extension of Pretrial Deadlines (Dkt. 40),
the parties requested an additional two month to complete discovery.          The parties
explained that COVID-19 complications had delayed their discovery efforts. The parties
anticipated written discovery and depositions would be completed by end of September.
Unfortunately, those same COVID-19 complications and the press of other work require
the parties to again ask the Court for additional time.



         Case 3:19-cv-00036-JWS Document 44 Filed 10/02/20 Page 1 of 2
         Discovery in this lawsuit and the companion litigation Bakalar v. Dunleavy,
Babcock, and the State of Alaska, 3:19-cv-00025-JWS has been linked.                      Recently,
Bakalar changed counsel, and she has sought to amend her complaint. Bakalar has also
requested a new pretrial order.
         Counsel for the parties in both cases intend to meet and confer next week to
discuss any issues with written discovery and document production and to develop a
more specific deposition schedule.                 The parties anticipate proposing new pretrial
schedules by October 9
         Thus, the parties respectfully request that the Court vacate the current pretrial
deadlines, and order that the parties propose a new pretrial schedule by October 9.
         DATED this 2nd day of October, 2020.

                                                         ACLU OF ALASKA FOUNDATION
                                                         Attorneys for Plaintiff

Dated: October 2, 2020                                   By s/ Stephen Koteff (w/consent)
                                                           Stephen Koteff, ABA No. 9407070
                                                           Joshua A. Decker, ABA No. 1201001

                                                         LANE POWELL LLC
                                                         Attorneys for Defendants

Dated: October 2, 2020                                   By s/ Michael B. Baylous
                                                           Brewster H. Jamieson, ABA No. 8411122
                                                           Peter C. Partnow, ABA No. 7206029
                                                           Michael B. Baylous, ABA No. 0905022


I certify that on October 2, 2020, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Michael Baylous




Joint Motion to Vacate Pretrial Deadlines
Anthony L. Blanford, et al. v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)   Page 2 of 2

           Case 3:19-cv-00036-JWS Document 44 Filed 10/02/20 Page 2 of 2
